Welker, D. <T.
The defendant, on the seventeenth day of October, 1874, loaded with stone at Clough’s dock, five miles from Black River, for Toledo, and started on her trip. After getting a few miles out the weather became inclement. She began to leak, her pumps were used, and the master decided to put into the port of Black River. In going in the vessel struck the pier, but got in, the pump being used until sbe reached the dock, a few minutes after reaching which, in consequence of her leaking condition, she sank in 12 or 14 feet of water, all of which occurred on the day and evening of the aforesaid date. On tho nineteenth day of October, 1874, the libellant and tho master and owner entered into written contracts to raise the vessel, and draw her upon the bank of the river for stipulated amounts, to-wit, $675 to raise her, $50 per day for holding her up, and $200 for pulling her out. The contracts were severally performed by the libellant in the time stipulated, and the evidence showed that tho *158vessel was not in the way of the navigation of the river, and would not have been materially damaged if she had remained in the river uncil the spring following. Held: (1) That río part of the service thus performed was salvage service, and thereby superior to seamen’s wages. (2) That it was contract service, and should rank for lien with repairs and supplies.
Decree accordingly.